Citation Nr: 1625554	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's contributory cause of death, listed as mesothelioma on the Veteran's death certificate, was caused or aggravated by exposure to asbestos in the military barracks or by herbicide exposure in Vietnam.  The appellant has submitted an article stating that barracks in Vietnam, and prior to 1970, were built with asbestos materials, and that such exposure could lead to mesothelioma.  The Board finds that a VA opinion should be obtained in light of the appellant's contentions and medical articles submitted.

The Board notes that there are no terminal medical records of record, but that the Veteran did receive care at the VA in the years prior to his death.  Those records are not currently in the claims file.  On remand, any available treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all medical providers (VA and private) who treated the Veteran in the years leading to his death and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records, to include VA medical records dated until the Veteran's death.  Document all such development efforts in the record.

2.  After obtaining the above records, forward the claims folder and copies of all pertinent medical records to an appropriate examiner to obtain a VA opinion regarding the etiology of the Veteran's death.  The examiner is requested to review the claims file and provide a clear rationale for the following opinion:

Is it at least as likely as not (i.e., a 50 percent or better probability) that exposure to asbestos by living in military barracks prior to 1970, or exposure to herbicides while stationed in Vietnam, caused or materially contributed to Veteran's death, listed as mesothelioma, taking into consideration the articles submitted by the appellant? 

Please note:  A "principal cause of death" is the immediate or underlying cause of death or was etiologically related thereto.  A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

3. Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

